                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                               Case No. 18-54511

EBONY NIKOLE MCDANIEL,                                               Chapter 7

                  Debtor.                                            Judge Thomas J. Tucker
________________________________________/

            ORDER DENYING THE DEBTOR’S MOTION TO REOPEN CASE,
                     BUT WAIVING MOTION FILING FEE

        This case is before the Court on the Debtor’s motion entitled “Debtor ExParte Motion to
Reopen Case,” filed June 10, 2019 (Docket # 19, the “Motion”). The Motion seeks to reopen the
case to add a creditor who has sued her for a car accident that occurred pre-petition.

        The Court notes that this bankruptcy case was a “no-asset” Chapter 7 case. As a result, it
is unnecessary to reopen this case merely to enable the Debtor to amend her schedules to add a
creditor who was not listed previously. Because this was a no-asset case, such an unscheduled
debt is discharged to the same extent it would be discharged if it had been scheduled. See In re
Madaj, 149 F.3d 467 (6th Cir. 1998).

        Because it appears that reopening this case for the purpose stated by the Debtor’s Motion
would serve no useful purpose, the Motion will be denied. This Order is without prejudice to the
Debtor’s right to file a timely motion for reconsideration or to re-file her Motion, if she believes
that cause exists to reopen this case notwithstanding the Sixth Circuit's decision in Madaj, and
explain what that cause is. Accordingly,

         IT IS ORDERED that:

1. The Motion (Docket # 19), is denied.

2. The filing fee for the Motion is waived.


Signed on June 11, 2019




   18-54511-tjt     Doc 21     Filed 06/11/19     Entered 06/11/19 13:03:39        Page 1 of 1
